Citation Nr: 1207990	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracolumbar degenerative disc and joint disease.

4.  Entitlement to service connection for cervical spine degenerative disc disease.

5.  Entitlement to service connection for numbness to the arms and legs.

6.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to November 1979.  Benefit payments are barred based upon a period of service from July 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent cause, to appear for a scheduled hearing in March 2011.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2007 and May 2008.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In this case, the Veteran contends that his hearing loss is more disabling than indicated by the noncompensable rating assigned.  He also asserted that the an August 2007 VA audiologist's statement that a majority of his noise exposure had been during his second period of service was erroneous.  The Board notes that the Veteran's statements concerning noise exposure during his first period of active service is consistent with his duties as a cavalry scout and training as a Sheridan tank crewman.

Although the August 2007 VA audiologist noted the Veteran's claims file was reviewed, the Board finds the examiner provided no indication as to how it was determined that a majority of the Veteran's noise exposure had been during his second period of service.  The examiner also provided no comment as to the significance, if any, of changes in audiometric findings upon enlistment examination in August 1976, upon his separation examination in August 1979, and during his second period of service in April 1981.  Private treatment records dated in January 2001 noted the Veteran had been exposed to noise throughout much of his life including as a result of eight years in the military as an aircraft mechanic and in his current work as an automobile mechanic.  

The Board also notes that the Veteran contends he has cervical and thoracolumbar spine disorders including numbness to the arms and legs as a result of injuries sustained during his first period of active service.  Service treatment records show he complained of neck stiffness subsequent to having been hit in the back of the neck in August 1976.  An October 1976 report noted a diagnosis of muscle spasm, but a July 1977 X-ray examination of the lumbar spine revealed no degenerative disease.  A March 1978 report noted the Veteran complained of low back pain and that he reported he had been struck by a tree one year earlier with loss of consciousness for 20 minutes.  The Veteran's August 1979 separation examination revealed a normal clinical evaluation of the spine.

Private medical records dated in August 2006 noted the Veteran's chiropractor had determined that he had a broken tailbone.  The diagnoses included spinal stenosis with radiculopathy.  In an April 2007 statement the Veteran's private chiropractor, T.A.T., D.C., attributed his low back pain to an accident during service in 1976, but provided no information as to how it was determined that he had been "knocked out for approximately an hour and he couldn't move for approximately six weeks."  

A July 2007 VA spine examination revealed thoracolumbar degenerative joint disease and mild degenerative disc disease.  The examiner, however, stated that the issue of etiology could not be resolved without resort to mere speculation.  No comments were provided as to the Veteran's report as to having had chronic muscle spasm episodes and low back pain since approximately 1976.  A September 2009 VA spine examination revealed a diagnosis of degenerative disc disease of the spine without neurological impairment.  The examiner, however, found that it was less likely that the Veteran's degenerative disc disease was related to the 1976 neck injury.  It was noted that the small amount of degenerative disc disease was more likely part of normal aging.  

An October 2008 VA examination report noted an October 2006 magnetic resonance imaging (MRI) scan revealed moderate degenerative disc disease at C5-6 and C6-7.  It was the examiner's opinion that it was as likely as not that the disorder was related to the two traumatic events in service as described by the Veteran.  The examiner noted that the opinion was based strictly upon the Veteran's statements and that the claim file was not available for review.  In light of the inconsistent or incomplete medical opinions of record, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain all pertinent VA treatment records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for opinions as to the current nature and extent of his service-connected right ear hearing loss and as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has left ear hearing loss and/or tinnitus as a result an event, injury, or disease during his first period of active service.  The examiner should solicit a compete history from the Veteran as to any noise exposure before, during, or after service and comment as to the significance, if any, of changes in audiometric findings upon enlistment examination in August 1976, upon separation examination in August 1979, and during his second period of service in April 1981.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA orthopedic examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has cervical and/or thoracolumbar spine disorders including numbness to the arms and legs as a result of injuries sustained during his first period of active service.  The examiner should solicit a compete history from the Veteran as to specific injuries incurred and treatment received during his first period of active service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


